EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 1/21/2022, claims 12 were/remain cancelled; claims1, 3, 6-8, 13, 14, 17, 18, and 20 were amended; claim 21 was/were added. As a result, claims 1-11, 13-21 are pending.
Allowable Subject Matter
Claims 1-11, 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 incorporated the allowable subject matter from claim 3; each allowable dependent claims 6-8, 14, and 18 have been placed into independent claim form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.

/HEE K SONG/Primary Examiner, Art Unit 2497